Mikoll, J.
(dissenting). I respectfully dissent. The property where claimant sustained his injury was specifically maintained by New York State for public use as a recreation area. Signs denominated the area as such and a particular part of the island was designated for swimming only. It was foreseeable under these circumstances that the public would rely on the designation by using the swimming area. Those who came to the island did so at the invitation and consent of the State. Under such circumstances the State should have made a reasonable inspection of the area and should have taken whatever protective measures were indicated to safeguard the public. A reasonable inspection would have revealed the dangerous condition. Further, the corroded, submerged pipe, embedded in concrete, near the shoreline, was there for some four years prior to the incident. The State had constructive notice of its existence and should have taken appropriate steps to protect the public from the dangers of this hidden trap. The judgment should be affirmed.